It would undoubtedly have been competent for the defendant to charge himself as maker by signing the word "Churchman" to the note as his signature. A person may become a party to a bill or note by any mark or designation he chooses to adopt, provided it be used as a substitute for his name, and he intends to be bound by it. (Brown v. The Butchers and Drovers' Bank, 6 Hill,
443.) But the proof does not bring this case within the rule attempted to be applied to it. There is no evidence that the defendant ever saw the note in question, or signed the name "Churchman" to any paper, or ever adopted it or recognized it. Four notes were shown to the defendant, one signed like this note, and three signed differently, and the defendant said he considered himself, personally, legally responsible for the payment of them. Why he so considered, does not appear. It could not have been because he had adopted for his name the particular signature of the one *Page 575 
signed like this note, because the other three had different signatures. If he considered himself legally responsible for the four notes shown him, because they had in fact been given in and about his business and for his benefit, as is most probable, that is a reason not applicable to the note in controversy.
The word "Churchman," then, represents in this case no person, but a thing, and is to be taken in its ordinary sense. The note was signed by the defendant as agent for a newspaper establishment known as "The Churchman," and it is well settled in such case that the words are to be taken only as descriptiopersonæ, and that the person signing is alone liable. (Stone v.Wood, 7 Cow., 453; Story on Agency, §§ 147 to 159; Story onPromissory Notes, §§ 61 to 79; 8 Cruise, 31; 3 Wend., 94; 7 id.,
68; 8 id., 498; 10 id., 271; 11 Mass., 87; 4 Comst., 208.)
Whether parol evidence could have been received to charge the defendant on a note upon which his name no where appeared (11Mass., 27, 33; 10 Wend., 275) is not material, there being no such evidence in the case and none having been offered.
I think the judgment of the superior court should be affirmed, with costs.
The whole court concurring,
Judgment affirmed.